DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 16-20 and 22, 23, and 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0046249 to Ponticiello et al., (hereinafter “Ponticiello ‘249”) in combination with WO 2014/102137 to Total Recearch and Tecnology Feluy, (hereinafter “Total Technology”) and  in combination with US PGPub 2015/0259521 to Ponticiello et al., (hereinafter “Ponticiello ‘521”) or Applications for Authorisation HBCD use in EPS. 
The rejection stands as per reasons of record.
Specifically, as discussed in the previous office action, Ponticiello ‘249 discloses expandable vinyl aromatic polymers comprising at least one blowing agent and dispersed coke particles.  See the entire document, all illustrative examples.  The amounts of coke in in the compositions is disclosed as from 0.05 to 25 wt % with respect to the vinyl aromatic polymer (claim 1), and is disclosed in, for example, illustrative example 10 as about 4 wt % of the expandable composition. 
	The disclosed expandable compositions contain pentane, i.e., C5 alkane as a blowing agent in the amounts fully corresponding to the claimed amounts.  See claim 1, illustrative examples. 
 	Ponticiello ‘249 further discloses foams obtained from molding of expanded vinyl aromatic polymers of its disclosure and reports that thermal conductivity of such foams is 30. 5 mW/m.K  for foams of density of 17 kg/m3 as per example 10.   The reference does not exemplify foams of density less than 13 kg/m3, however such density is within the disclosure of Ponticiello.  [0032]. And it is reasonable expected that the thermal conductivity of less than 33 mW/m.K   would be exhibited by foams of such density for  the following reasons:
The conductivity decreases significantly with increase of the amounts of coke as evident from illustrative examples of Ponticiello and also from examples of the instant application.  Thus, using 6 % coke is expected to result in foams with significantly  lower thermal conductivity as compared to thermal conductivity reported in illustrative example 10 of Ponticiello. 
As evident from the illustrative embodiment of the instant application (such as illustrative examples 3-6 and 9 of the instant application), compositions when foamed to 18 kg/cm3 density exhibited thermal conductivity comparable to the thermal conductivity of the foam of illustrative example 10 of Ponticiello.  ALL of compositions of the examples 3-6 and 9 of the instant application exhibited thermal conductivity of less than the claimed 33 mW/m.K   value when foamed to the density of 12.5 kg/m3.   Thus, it is reasonable believed that when composition of illustrative examples of Ponticiello (such as compositions of example 10) is foamed to the density of 13 kg/m3 (i.e., density higher than 12.5 kg/m3 of example of the instant application) it would exhibit thermal conductivity less than 33 mW/m.K   as exhibiting similar thermal conductivity at density of 17 kg/m3 to the foams of higher density (18) of illustrative examples of the instant application.  It is even more so for compositions of Ponticiello that would  contains higher amounts of coke which is within the disclosure of Ponticiello. 
	Ponticiello ‘249 does not address the volume median particle diameter (D50) as obtained from laser light scattering measurements according to ISO 13320 (while reporting MT50 diameter, which differs from the claimed D50.
However, it is reasonable believed that coke used in, at least illustrative example 10 (and other examples) inherently exhibit D50 that is corresponding to the claimed values.
This believe is based on the examples and comparative examples of the instant application.
As discussed above, at about 4 wt % loading of coke the thermal conductivity of foam molding of 17 kg/m3 is 30.5 mW/m.K .  It is expected to be significantly lower for coke loading of about 6 wt % which is comparable to the illustrative examples of the instant application.  This believe is based on the fact that thermal conductivity wad decreased from 32 mW/m.K in example 7 using about 2 wt % of coke to 30.5 mW/m.K for example 10 using about 4 wt % of coke.
As evident from illustrative example 3-10 and comparative examples 11-12 of the instant application, such low conductivities could only be achieved for coke with the claimed D50 diameter.
As evident from illustrative examples 3-10 and comparative examples 11-12, the low thermal conductivities that are comparable to the conductivity of example 10 of Pontisiello ‘249 (which, as discussed above, is expected to be even lower for  compositions containing 6 % of coke) could be only achieved for coke that exhibits the claimed D50. 
Thus, from the thermal conductivity reported by Ponticiello and from the results reported in illustrative and comparative examples of the instant applications, it is reasonable believed that coke disclosed in referenced illustrative example of Ponticiello inherently exhibit the claimed.
Moreover, Ponticiello ‘249 uses Coke 4023 of Ashbury in its illustrative examples.  Based on the disclosure of US PGPub 20190309155 (application belonging to the assignee as the instant application) such coke has D50 value of about 5 um.  [0012].
The burden is shifted to the applicants to provide factual evidence to the contrary. 
Ponticiello ‘249 does not address the  compressive strength at 10 % deformation (δ10) for foams of specified density (13 and 29 kg/m3).  However, again, as evident from the illustrative and comparative examples of the instant application, the  compressive strength at 10 % deformation (δ10) property is believed to be inherent for the compositions containing coke of the claimed D50.  As discussed above and as evident from  the thermal conductivity of the foams of Ponticiello, it is reasonable believed that foams of ponticiello use coke of the claims D50. 
Polnticiello ‘249 further expressly discloses addition of brominated flame retardants in the amounts fully cooresponding to the claimed amounts and flame retardant synergist in the amounts also corresponding to the claimed amounts.  See, for example, [0031], claim 5 of Ponticiello ‘249.
Ponticiello ‘249, while expressly disclosing addition of brominated flame retardant [0046],  does not disclose polymeric flame retardants.  However  it is well known in the art that polymeric brominated compounds are functional equivalents to the brominated compounds expressly disclosed by Ponticiello ‘249 as flame retardants that are commonly used for production of expandable vinyl aromatic polymers.  See, for example, Total Technologies,   [0075-82], and specifically [0083] expressly disclosing styrene(S)-butadiene(B) block copolymers with bromine content of from 40 to 80%, making the claimed brominated block copolymer at least obvious (as di- or tri- block copolymers are the most common SB block copolymers) 
See also Ponticiello ‘521 [0075], expressly disclosing Emerald 3000 as suitable examples of brominated styrene-butadiene polymers, which polymer, Emerald 3000, is a styrene-butadiene-styrene triblock copolymer with about 64 wt% bromine content, i.e., the same very brominated block copolymer disclosed and used in the examples of the instant specification.   
See also Total Technologies for disclosure of flame retardant synergists corresponding to the claims in, for example, [0083].  Similar flame retardant synergists are also disclosed by Ponticiello ‘249 [0031, 46].  In [0075] Ponticiello ‘521 expressly discloses brominated styrene-butadiene block copolymer flame retardants such as Emerald 3000 (the same flame retardant that is used by the applicants in the illustrative examples of the instant invention).   Applications for Authorisation HBCD use in EPS  further discloses brominated styrene butadiene block copolymer falme retardants as alternatives to HBCD.  As evident from Applications for Authorisation HBCD use in EPS  Emerald 300 is a high molecular weight (over 100,000) block copolymer with bromine content of about 65%, that correspond in all properties to the claimed properties. 
Ponticiello ‘249 further expressly discloses that various conventional additives, such as nucleating agents, may be added to the expandable compositions.  Ponticiello ‘249  [0036, 0046].
As per Total Technologies, wax of the claimed molecular weight is a known nucleating agent and is commonly used in the amounts corresponding to the claims in expandable vinyl aromatic compositions.  See Total Technologies [0064-66], illustrative examples.
Therefore, using the claimed flame retardant/synergist and the nucleating agent in the claimed amounts in compositions of Ponticiello ‘249 would have been obvious as such components are known functional compounds for expandable vinyl aromatic compositions with reasonable expectation to achieve compositions with properties corresponding to the expected properties of compositions with added known functional additives. 
Ponticielly discloses a process of obtaining expandable beads by extrusion of molten expandable compositions, including steps of preparing separately masterbatches of vinyl aromatic polymer such a polystyrene (PS) and coke, separate addition of foaming agents etc,.   
Ponticiello does not disclose a process that fully correspond to the claimed process.
However, Total Technologies teach that the process of preparation of beads or granules of an expandable vinyl aromatic polymer comprising the steps that fully correspond to the claimed process is a known process of preparation of beads or granules of an expandable vinyl aromatic polymers and may be used in place of other processes including those disclosed by Ponticiello.  See Total Technologies, [0089-93].
 Specifcally, the process disclosed by Total Technologies includes steps of a. producing a polymer melt stream of an expandable vinyl aromatic polymer; b. deriving a part of said polymer stream and creating main polymer melt stream (1) and a side loop with an additional polymer melt stream (2); c. dispersing coke and the foam cell regulator into said additional polymer melt stream (2); d. joining the additional polymer stream (2) and the main stream (1) and forming a new polymer melt stream; e. introducing a blowing agent into the new polymer melt stream; f. cooling down the new polymer melt stream to a temperature of 200°C or less; g. introducing the flame retardant agent and the synergist into the new polymer melt stream; h. discharging the melt stream through a die plate with holes and pelletizing the melt under water with a pressure above 3 bar.  See [0093 of Total Technologies], illustrative examples. 	
As discussed in claim 10, for example, between 5 and 30 % of the main polymer stream is derived in step b) to form the additional polymer stream.  In step c), the coke particles and the foam cell regulator are dispersed in the additional polymer stream by means of an extruder, (claim 11), and the dispersion in step c) is performed in the polymer melt at a temperature comprised between above 180°C [0093].
Addition of a stabilizer is discussed in [0085], and also discussed I n Ponticiello [0036 and 0056].  Neither reference specifically address the step in which a stabilizer is added, however sequence of adding non-reactive components to the melt is prima facie obvious as per existing case law, and, therefore, adding g), one or more thermal stabilizer(s) and other common additives (including stabilizers, antioxidants and anti-acids) would have been obvious absent showing of unexpected results that can be attributes to addition of those components in the claimed order. 
To the extent that some of the non-reactive components such as coke or the block copolymer or the blowing agents may be added at different step of the process (such as step a) as claimed in the instant application or other steps – see discussion of steps claimed in claim 24 in the Claim Rejections - 35 USC § 112 ), changing sequence of adding such non-reactive components would have been prima facie obvious as per existing case law in the absence of showing of unexpected results. 
Therefore, using a process as disclosed by Total technologies to process expandable vinyl aromatic compositions of Ponticiello to obtain expandable beads would have been obvious with reasonable expectation of success as such process is a known alternative process to produce expandable beads based on vinyl aromatic/coke compositions.

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. The applicants argue that none of the cited reference teaches a limitation of  "dispersed coke particles having a volume median particle diameter (D50) comprised between 1 and 6.5 um as obtained from laser light scattering measurements according to ISO 13320 using MEK as solvent for vinyl aromatic polymers." 
The examiner agrees that none of the cited references expressly addresses or discloses this limitation.  does not teach or suggest this particular limitation.  However, as discussed in several previous office actions and above,  not disclosing a particular limitation, such as a property of the coke particles, does not mean  that the coke particles disclosed in the reference do not exhibit this property and inherently meet the claimed limitation. 
The applicant stated that they “respectfully submits that the Office Action's characterization of an antenna in the cited document as being inherent with respect to claim X is improper.”  Whatever the discussion of “antenna” by the applicants is not particularly clear, however, it is well established by the case law that claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable; see In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present; see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The applicants argue that the Office always bears the initial burden of developing reasons supporting a reliance on inherency. 
The applicants state that in the present case the “claimed D50 range in claims 16 and 32 does not "necessarily" flow from the cited document. The Office Action states that "low conductivities could only be achieved for coke with the claimed D50 diameter". However, the D50 of the coke particles is not specified in the cited document, and the range of the D50 is not the same for all coke particles. Furthermore, nowhere in the cited reference is there a relationship between D50 and conductivity. Applicant respectfully submits that the claimed D50 is not inherently taught in coke particles and as such, the cited document does not inherently disclose this feature to the satisfaction of the MPEP. “
The examiner disagrees. The conclusion that low conductivity could be only achieved for coke with the claimed D50 diameter is made based on the examples of the instant application.  This is something the applicants expressly stated themselves in the instant specification.  It is not concluded from the disclosure of the cited references.  Based on what is disclosed in the instant application and based on the thermal conductivity of the foams disclosed in Ponticiello, it is concluded that the coke particles disclosed by Ponticiello inherently comprisemD50 property corresponding to the claimed (even though this specific property is not expressly addressed in Ponticiello or other cited art) 
While the initial burden of developing reasons supporting a reliance on inherency does lie with office “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presented evidence or reasoning to show inherency,  the burden of production shifts to the applicant. 
Further, when a reference discloses all of the limitations of a claim except a property or function, and the Examiner is unable to determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention, basis exists for shifting the burden of proof to applicant. Note In re Fitzgerald et al 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). Note MPEP § 2112-2112.02.
	
	
In the instant case the examiner believes that she provided detailed explanation and reasoning why the coke disclosed by Ponticiello ‘249 appears to be identical to the coke used by the applicants in their illustrative examples and, as such, inherently exhibits the claimed volume median particle diameter (D50).  The examiner analyzed in details all the evidence on record, examples in both the instant application and Ponticiello ‘249, discussed the dependency of thermal conductivity of the vinyl aromatic polymer foams on various factors such as foam density, amount of coke and the volume median particle diameter (D50) of coke used, and concluded, based on the data of record,  that the coke disclosed in Ponticiello inherently exhibits the claimed volume median particle diameter (D50).   At this point the examiner clearly met the initial burden and shifted the burden to the applicants to provide evidence to the contrary.
The applicants, however, have not provided a single evidence to the contrary, probably because as evident from the co-pending application 16/340720 (which belongs to the same assignee and has several inventor in common with the instant application), they may be aware that Ashbury Coke 4023 used in all illustrative examples of Ponticiello ‘249 most likely exhibit D50 fully corresponding to the claimed.  See [0012] of PGPub 2019/0309155 (corresponding to 16/340720).
 Applicants continue to argue that the office has not met its burden of proof.
The examiner, for all the reasons  discussed above, disagrees.
The invention as claimed, therefore, is still considered  to be unpatentable over the combined teachings of the cited references.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ